Case 0:17-cv-62255-MGC Document 73-8 Entered on FLSD Docket 10/18/2019 Page 1 of 5

             Exhibit 2 to DeWitt Declaration
        Stock Transactions - Acquisitions by MEG
                                  (167 Stock Deposits)

                                                                 8,537,795,146
        Stock Receipt                                              Shares
  No.       Date      Issuer                                      Deposited
   7       Column4    Column5                                      Column9
   1     2013-04-30   HALBERD CORPORATION - HALB                   1,500,000
    2    2013-11-15   URBAN AG CORP - AQUM                        30,000,000
   3     2013-11-25   URBAN AG CORP - AQUM                        30,000,000
   4     2013-12-20   URBAN AG CORP - AQUM                        90,000,000
   5     2014-01-06   URBAN AG CORP - AQUM                       97,000,000
   6     2014-01-23   URBAN AG CORP - AQUM                       123,790,000
    7    2014-01-30   DEWMAR INTERNATIONAL BMC INC - DEWM         52,857,142
   8     2014-02-14   PPJ HEALTHCARE ENTERPRISES - PPJE           50,000,000
   9     2014-03-18   IN OVATIONS HOLDING INC - INOH              17,500,000
   10    2014-03-18   INTERNETARRAY INC - INAR                   375,000,000
   11    2014-03-18   MEDICAL CARE TECHNOLOGIES - MDCE           102,864,000
   12    2014-03-18   MYCHECK INC - MYEC                          30,000,000
   13    2014-03-21   EYES ON THE GO INC - AXCG                   36,690,000
   14    2014-04-08   EAST COAST DIVERSIFIED - ECDC              250,000,000
   15    2014-04-09   PPJ HEALTHCARE ENTERPRISES - PPJE           66,706,654
   16    2014-04-22   ENERGY REVENUE AMERICA INC - ERAO            3,000,000
   17    2014-05-01   EAST COAST DIVERSIFIED - ECDC              250,000,000
   18    2014-05-19   ENERGY REVENUE AMERICA INC - ERAO            1,000,000
   19    2014-06-24   HEALTHNOSTICS INC - HNSS                   100,000,000
   20    2014-06-24   PPJ HEALTHCARE ENTERPRISES - PPJE           25,014,966
   21    2014-07-01   IN OVATIONS HOLDING INC - INOH              10,000,000
   22    2014-07-15   INTERNETARRAY INC - INAR                   600,000,000
   23    2014-07-21   PPJ HEALTHCARE ENTERPRISES - PPJE          100,000,000
   24    2014-07-28   MYCHECK INC - MYEC                          30,000,000
   25    2014-08-04   MINING GLOBAL INC - MNGG                   280,000,000
   26    2014-08-05   IN OVATIONS HOLDING INC - INOH              20,000,000
   27    2014-09-03   PPJ HEALTHCARE ENTERPRISES - PPJE          200,000,000
   28    2014-09-12   PPJ HEALTHCARE ENTERPRISES - PPJE          200,000,000
   29    2014-10-26   PPJ HEALTHCARE ENTERPRISES - PPJE          200,000,000
   30    2014-11-07   INOLIFE TECHNOLOGIES INC - INOL             25,000,000
   31    2014-11-17   LIG ASSETS INC - LIGA                       25,000,000
   32    2014-11-18   GOLD & GEMSTONE MINING INC - GGSM           36,000,000
   33    2014-11-18   PPJ HEALTHCARE ENTERPRISES - PPJE          200,000,000
   34    2014-11-20   GRILLIT INC - GRLT                           4,011,194
   35    2014-12-08   LIG ASSETS INC - LIGA                       10,714,285
   36    2014-12-12   IN OVATIONS HOLDING INC - INOH             120,000,000
                                        Page 1 of 5
Case 0:17-cv-62255-MGC Document 73-8 Entered on FLSD Docket 10/18/2019 Page 2 of 5

             Exhibit 2 to DeWitt Declaration
        Stock Transactions - Acquisitions by MEG
                                   (167 Stock Deposits)

                                                                  8,537,795,146
        Stock Receipt                                              Shares
  No.       Date      Issuer                                      Deposited
   7       Column4    Column5                                       Column9
   37    2014-12-18   LIG ASSETS INC - LIGA                       35,714,285
   38    2014-12-19   QUASAR AEROSPACE INDUSTRIES - GYOG          125,000,000
   39    2014-12-22   LAS VEGAS RAILWAYS - XTRN                   16,670,909
   40    2014-12-26   LAS VEGAS RAILWAYS - XTRN                   18,311,111
   41    2014-12-29   LIG ASSETS INC - LIGA                       26,785,715
   42    2015-01-02   LAS VEGAS RAILWAYS - XTRN                   16,868,888
   43    2015-01-07   QUASAR AEROSPACE INDUSTRIES - GYOG          62,500,000
   44    2015-01-08   LAS VEGAS RAILWAYS - XTRN                   16,888,888
   45    2015-01-09   QUASAR AEROSPACE INDUSTRIES - GYOG          62,500,000
   46    2015-01-21   LAS VEGAS RAILWAYS - XTRN                   13,142,857
   47    2015-01-27   ENERGY REVENUE AMERICA INC - ERAO            2,000,000
   48    2015-01-27   INOLIFE TECHNOLOGIES INC - INOL             29,500,000
   49    2015-01-28   LIG ASSETS INC - LIGA                       60,000,000
   50    2015-02-04   QUASAR AEROSPACE INDUSTRIES - GYOG          125,000,000
   51    2015-02-05   LAS VEGAS RAILWAYS - XTRN                   15,333,333
   52    2015-02-13   LIG ASSETS INC - LIGA                       60,000,000
   53    2015-02-25   INOLIFE TECHNOLOGIES INC - INOL             38,000,000
   54    2015-02-25   LAS VEGAS RAILWAYS - XTRN                   15,000,000
   55    2015-03-19   GOLD & GEMSTONE MINING INC - GGSM           36,000,000
   56    2015-03-19   INOLIFE TECHNOLOGIES INC - INOL             44,000,000
   57    2015-03-26   IN OVATIONS HOLDING INC - INOH              200,000,000
   58    2015-03-31   LIG ASSETS INC - LIGA                       80,000,000
   59    2015-04-16   GOLD & GEMSTONE MINING INC - GGSM           43,500,000
   60    2015-04-24   GOLD & GEMSTONE MINING INC - GGSM           45,800,000
   61    2015-05-13   LAS VEGAS RAILWAYS - XTRN                   40,000,000
   62    2015-05-15   ENERGY REVENUE AMERICA INC - ERAO            4,000,000
   63    2015-05-15   SEVEN ARTS ENTERTAINMENT INC - SAPX         38,000,000
   64    2015-05-18   SEVEN ARTS ENTERTAINMENT INC - SAPX         262,000,000
   65    2015-05-29   LAS VEGAS RAILWAYS - XTRN                   68,600,000
   66    2015-06-04   LAS VEGAS RAILWAYS - XTRN                   72,000,000
   67    2015-06-12   GOLD & SILVER MINING OF NEVADA INC - CJTF   10,000,000
   68    2015-06-16   LAS VEGAS RAILWAYS - XTRN                   229,400,000
   69    2015-06-22   GOLD & SILVER MINING OF NEVADA INC - CJTF   39,583,333
   70    2015-07-06   ELRAY RES INC - ELRA                        25,000,000
   71    2015-07-06   GOLD & SILVER MINING OF NEVADA INC - CJTF    63,750,000
   72    2015-07-15   GOLD & SILVER MINING OF NEVADA INC - CJTF    95,690,000
                                         Page 2 of 5
Case 0:17-cv-62255-MGC Document 73-8 Entered on FLSD Docket 10/18/2019 Page 3 of 5

             Exhibit 2 to DeWitt Declaration
        Stock Transactions - Acquisitions by MEG
                                  (167 Stock Deposits)

                                                                     8,537,795,146
        Stock Receipt                                                 Shares
  No.       Date      Issuer                                         Deposited
   7       Column4    Column5                                          Column9
   73    2015-07-15   HYBRID COATING TECHNOLOGIES - HCTI               5,000,000
   74    2015-07-17   HYBRID COATING TECHNOLOGIES - HCTI               3,275,862
   75    2015-08-05   HYBRID COATING TECHNOLOGIES - HCTI               6,100,000
   76    2015-08-12   GOLD & SILVER MINING OF NEVADA INC - CJTF         470,448
   77    2015-08-25   GOLD & SILVER MINING OF NEVADA INC - CJTF        2,025,316
   78    2015-09-01   GOLD & SILVER MINING OF NEVADA INC - CJTF        2,500,000
   79    2015-09-03   GREENFIELD FARMS FOOD INC - GRAS                 8,330,000
   80    2015-09-08   ENERGY REVENUE AMERICA INC - ERAO                5,000,000
   81    2015-09-09   POTNETWORK HOLDINGS INC - POTN                 150,000,000
   82    2015-09-14   GOLD & SILVER MINING OF NEVADA INC - CJTF        1,406,250
   83    2015-09-17   HYBRID COATING TECHNOLOGIES - HCTI              12,444,444
   84    2015-09-17   POTNETWORK HOLDINGS INC - POTN                 150,000,000
   85    2015-09-21   GOLD & SILVER MINING OF NEVADA INC - CJTF        8,750,000
   86    2015-09-24   GRILLIT INC - GRLT                             100,000,000
   87    2015-09-28   GOLD & SILVER MINING OF NEVADA INC - CJTF        8,750,000
   88    2015-10-07   GOLD & SILVER MINING OF NEVADA INC - CJTF       32,500,000
   89    2015-10-07   GRILLIT INC - GRLT                             115,000,000
   90    2015-10-07   INDO GLOBAL EXCHANGE(S) - IGEX                  25,000,000
   91    2015-10-12   GOLD & SILVER MINING OF NEVADA INC - CJTF       33,333,333
   92    2015-10-28   GRID PETROLEUM CORP / SIMLATUS CORP - GRPR       5,200,000
   93    2015-10-30   GRID PETROLEUM CORP / SIMLATUS CORP - GRPR       3,900,000
   94    2015-11-02   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH       57,700
   95    2015-11-06   ENERGY REVENUE AMERICA INC - ERAO                5,000,000
   96    2015-11-06   GRID PETROLEUM CORP / SIMLATUS CORP - GRPR      10,800,000
   97    2015-11-06   INDO GLOBAL EXCHANGE(S) - IGEX                  90,000,000
   98    2015-11-10   GOLD & SILVER MINING OF NEVADA INC - CJTF      140,000,000
   99    2015-11-11   GRID PETROLEUM CORP / SIMLATUS CORP - GRPR      14,300,000
  100    2015-11-11   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH      285,714
  101    2015-11-16   GRID PETROLEUM CORP / SIMLATUS CORP - GRPR      20,000,000
  102    2015-11-17   GOLD & SILVER MINING OF NEVADA INC - CJTF      160,000,000
  103    2015-11-23   GRID PETROLEUM CORP / SIMLATUS CORP - GRPR      24,800,000
  104    2015-12-01   GRILLIT INC - GRLT                             112,000,000
  105    2015-12-02   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH      380,952
  106    2015-12-04   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH      563,811
  107    2015-12-09   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH      700,000
  108    2015-12-10   GRID PETROLEUM CORP / SIMLATUS CORP - GRPR      38,100,000
                                        Page 3 of 5
Case 0:17-cv-62255-MGC Document 73-8 Entered on FLSD Docket 10/18/2019 Page 4 of 5

             Exhibit 2 to DeWitt Declaration
        Stock Transactions - Acquisitions by MEG
                                  (167 Stock Deposits)

                                                                     8,537,795,146
        Stock Receipt                                                 Shares
  No.       Date      Issuer                                         Deposited
   7       Column4    Column5                                          Column9
  109    2015-12-16   Daniels Corp Advisory - DCAC                    5,400,000
  110    2015-12-16   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH    1,100,000
  111    2015-12-17   Daniels Corp Advisory - DCAC                    5,600,000
  112    2015-12-17   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH    1,160,000
  113    2015-12-18   Daniels Corp Advisory - DCAC                    6,400,000
  114    2015-12-18   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH    1,375,000
  115    2015-12-21   Daniels Corp Advisory - DCAC                    6,770,000
  116    2015-12-21   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH    1,880,000
  117    2015-12-22   Daniels Corp Advisory - DCAC                    7,414,545
  118    2015-12-23   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH    1,880,000
  119    2015-12-24   Daniels Corp Advisory - DCAC                    1,579,556
  120    2015-12-24   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH    2,500,000
  121    2015-12-28   Daniels Corp Advisory - DCAC                    8,500,000
  122    2015-12-28   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH    2,216,639
  123    2015-12-29   NEXT GALAXY CORP - NXGA                        12,000,000
  124    2015-12-30   Daniels Corp Advisory - DCAC                    8,500,000
  125    2015-12-31   Daniels Corp Advisory - DCAC                    9,000,000
  126    2016-01-04   Daniels Corp Advisory - DCAC                   11,787,500
  127    2016-01-05   Daniels Corp Advisory - DCAC                   12,000,000
  128    2016-01-05   NEXT GALAXY CORP - NXGA                        12,000,000
  129    2016-01-06   Daniels Corp Advisory - DCAC                    9,525,000
  130    2016-01-08   NEXT GALAXY CORP - NXGA                        13,000,000
  131    2016-01-08   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH    8,900,000
  132    2016-01-12   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   13,900,200
  133    2016-01-13   ALUF HOLDINGS INC - AHIX                       14,500,000
  134    2016-01-14   NEXT GALAXY CORP - NXGA                        13,000,000
  135    2016-01-15   ALUF HOLDINGS INC - AHIX                       16,000,000
  136    2016-01-15   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   20,000,000
  137    2016-01-19   ALUF HOLDINGS INC - AHIX                       13,928,571
  138    2016-01-19   NEXT GALAXY CORP - NXGA                        22,600,000
  139    2016-01-20   SANOMEDICS INTERNATIONAL HOLDINGS INC - SIMH   24,800,000
  140    2016-01-21   ALUF HOLDINGS INC - AHIX                        6,857,142
  141    2016-01-26   ALUF HOLDINGS INC - AHIX                       13,928,571
  142    2016-02-02   ALUF HOLDINGS INC - AHIX                       17,857,142
  143    2016-02-05   ALUF HOLDINGS INC - AHIX                       13,392,858
  144    2016-02-12   ALUF HOLDINGS INC - AHIX                       45,000,000
                                        Page 4 of 5
Case 0:17-cv-62255-MGC Document 73-8 Entered on FLSD Docket 10/18/2019 Page 5 of 5

             Exhibit 2 to DeWitt Declaration
        Stock Transactions - Acquisitions by MEG
                                  (167 Stock Deposits)

                                                                   8,537,795,146
        Stock Receipt                                               Shares
  No.       Date      Issuer                                       Deposited
   7       Column4    Column5                                        Column9
  145    2016-02-17   ALUF HOLDINGS INC - AHIX                      22,600,000
  146    2016-03-01   ALUF HOLDINGS INC - AHIX                      60,000,000
  147    2016-03-18   GREEN ENERGY ENTERPRISES INC - GYOG            2,727,272
  148    2016-03-18   GRID PETROLEUM CORP / SIMLATUS CORP - GRPR    62,420,000
  149    2016-03-21   ALUF HOLDINGS INC - AHIX                      90,000,000
  150    2016-03-31   GREEN ENERGY ENTERPRISES INC - GYOG            1,750,000
  151    2016-03-31   POTNETWORK HOLDINGS INC - POTN                 1,000,000
  152    2016-04-01   GREEN ENERGY ENTERPRISES INC - GYOG            1,050,000
  153    2016-04-05   ALUF HOLDINGS INC - AHIX                      90,000,000
  154    2016-04-05   GREEN ENERGY ENTERPRISES INC - GYOG            3,636,363
  155    2016-04-07   GREEN ENERGY ENTERPRISES INC - GYOG            1,363,637
  156    2016-04-07   GRID PETROLEUM CORP / SIMLATUS CORP - GRPR    83,600,000
  157    2016-04-08   ENERGY REVENUE AMERICA INC - ERAO              2,000,000
  158    2016-04-14   GRID PETROLEUM CORP / SIMLATUS CORP - GRPR    61,440,000
  159    2016-04-21   ALUF HOLDINGS INC - AHIX                     100,000,000
  160    2016-04-27   CD INTERNATIONAL ENTERPRISES INC - CDII        6,060,606
  161    2016-05-04   CD INTERNATIONAL ENTERPRISES INC - CDII       20,757,575
  162    2016-05-09   CD INTERNATIONAL ENTERPRISES INC - CDII       20,545,454
  163    2016-05-13   CD INTERNATIONAL ENTERPRISES INC - CDII       25,681,818
  164    2016-05-16   CD INTERNATIONAL ENTERPRISES INC - CDII       38,818,182
  165    2016-06-02   ALUF HOLDINGS INC - AHIX                     200,000,000
  166    2016-07-22   HALITRON INC - HAON                          25,230,125
  167    2016-07-28   BULOVA TECHNOLO - BTGI                        4,700,000




                                        Page 5 of 5
